                               UNITED STATES DISTRICT COURT
1
                                       DISTRICT OF NEVADA
2

3    PAUL DIXON LEWIS,                                   Case No. 3:18-cv-00402-RCJ-CBC

4                                         Plaintiff,             TRANSFER ORDER
            v.
5
     RENE BAKER, et al.,
6
                                     Defendants.
7

8          Plaintiff, a pro se prisoner who is incarcerated at Lovelock Correctional Center

9    (“LCC”) in Nevada, has submitted an application to proceed in forma pauperis and a civil

10   rights complaint pursuant to 42 U.S.C. § 1983. (ECF Nos. 7, 12). Plaintiff sues Defendants

11   Rene Baker, J.W. Moss, and M. Runnels. (ECF No. 12 at 2). In the complaint, Plaintiff

12   asserted that the events in the complaint took place while he was incarcerated at LCC.

13   (Id. at 1). After screening the complaint, the Court dismissed Defendant Baker, an NDOC

14   employee, without prejudice because there were no allegations in the complaint against

15   her. (ECF No. 11 at 7). The Court permitted claims to proceed against Defendants

16   Runnels and Moss. (Id.) After the Court directed the Office of the Attorney General of

17   the State of Nevada to enter a limited notice of appearance for the purpose of settlement

18   for the inmate early mediation program, the Office discovered that the two remaining

19   defendants in this case—Moss and Runnels—were or are California Department of

20   Corrections and Rehabilitation (“CDCR”) employees and, thus, the Office could not

21   represent the defendants. (ECF No. 16). In light of the Office’s notice and upon rereading

22   the complaint, it appears that the alleged actions of Moss and Runnels took place while

23   Plaintiff was in Folsom State Prison, a CDCR facility, in California. (See ECF No. 12 at

24   6).

25         Pursuant to 28 U.S.C. § 1391(b), a plaintiff may bring an action in:

26         (1) a judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located; (2) a judicial district in
27         which a substantial part of the events or omissions giving rise to the claim
           occurred, or a substantial part of property that is the subject of the action is
28         situated; or (3) if there is no district in which an action may otherwise be
           brought as provided in this section, any judicial district in which any
                                                    1
            defendant is subject to the court’s personal jurisdiction with respect to such
1           action.

2
     28 U.S.C. § 1391(b)(1)-(3). Pursuant to 28 U.S.C. § 1406, if a case has been filed in the
3
     wrong district or division, the district court in which the case has been incorrectly filed may
4
     “transfer such case to any district or division in which it could have been brought.” 28
5
     U.S.C. § 1406(a).
6
            The Court finds that the District of Nevada is not the appropriate venue for this
7
     action because the events occurred at the Folsom State Prison in Represa, California, in
8
     Sacramento County, California. Additionally, the two defendants reside in California.
9
     Sacramento County is in the United States District Court for the Eastern District of
10
     California. The Court directs the Clerk of the Court to transfer this action to the United
11
     States District Court for the Eastern District of California. This Court offers no opinion on
12
     the application to proceed in forma pauperis or the motion requesting the California
13
     Attorney General to accept service.
14
            For the foregoing reasons, it is ordered that the Clerk of the Court will transfer this
15
     case to the United States District Court for the Eastern District of California.
16
            It is further ordered that the Clerk of the Court close the case in this Court.
17

18                     30 day of July 2019.
            DATED THIS ___

19

20
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                   2
